 

Exhibit 10.2

 

FAMILY DOLLAR STORES, INC.

2006 INCENTIVE PLAN

 

Performance Share Rights Award Certificate

 

 

Associate Name:                                                                 

 

Family Dollar Stores, Inc., a Delaware corporation (the “Company”), sponsors the
Family Dollar Stores, Inc. 2006 Incentive Plan (the “Plan”).  Pursuant to the
Plan and the Guidelines for Long-Term Incentive Performance Share Rights Awards
adopted under the Plan (the “Guidelines”), the Company may make awards of
Performance Share Rights from time to time to eligible individuals which may
become earned and payable subject to Company  performance over the applicable
performance period.

 

This Performance Share Rights Award Certificate documents an award of
Performance Share Rights made to you under the Plan and the Guidelines, which
are incorporated herein by reference.  A copy of the Guidelines have been
delivered to you and, as discussed below, a copy of the Plan will be delivered
to you upon its approval by the shareholders of the Company.  If there is any
conflict between the terms and provisions of the Plan or the Guidelines and this
Certificate, the terms and provisions of the Plan will control. When used
herein, the terms which are defined in the Plan and the Guidelines shall have
the meanings given to them in the Plan and the Guidelines.

 

Long-Term Performance Share Rights Award:

 

1.             Target Number of Performance Share Rights
Awarded:_________________

 

2.                                       Performance Period: Fiscal Years
Beginning August 28, 2005, and Ending August 30, 2008.

 

Transition Period Performance Share Rights Award:

 

1.             Target Number of Performance Share Rights
Awarded:_________________

 

2.             Performance Period: Fiscal Year Ending August 26, 2006.

 

You will receive a separate communication regarding the companies constituting
the peer group for purposes of measuring Company performance for this Award. 
All other terms and provisions of this Award, including without limitation the
impact of any termination of employment prior to the end of the performance
period, shall be as set forth in the Plan and the Guidelines.

 

The award of Performance Share Rights set forth above is the recommendation of
management for such award. The actual award of Performance Share Rights is
contingent upon the subsequent approval of the shareholders and the Board of
Directors of the Company.  You will be notified in January 2006 of the action of
the Board of Directors and the shareholders and/or of any change in the
Performance Share Rights award and will be provided with a copy of the

 

--------------------------------------------------------------------------------


 

Plan and a prospectus describing the Plan at such time. No rights arise under
the Performance Share Rights program, the Plan or the attached Guidelines until
such approvals are obtained.

 

 

ACKNOWLEDGED BY:

 

 

 

 

 

ASSOCIATE

 

 

 

 

 

 

 

 

Employee ID # 

 

 

 

Date 

 

 

 

2

--------------------------------------------------------------------------------